PER CURIAM.
Appellant, with only six dollars in cash on his person, entered a self-service grocery store and placed various meats priced at $21.51 in a bag. Carrying the bag, he walked past several check-out stands, stood for a few minutes near the exit door, and then walked out of the store. He was arrested outside and charged with petit larceny.
At trial appellant testified he intended to pay for the meat and he gave an explanation of how he intended to make payment and why he left the store without paying. The trial court found appellant’s testimony unconvincing and adjudged him guilty.
In this court appellant first argues that he was entitled to an acquittal because of lack of evidence of any criminal intent in taking the goods. We think there was ample evidence from which the trial court could conclude that appellant possessed the intent necessary to support a finding of guilt.1 We find no merit in appellant’s other claim of error.
Affirmed.

. McRae v. United States, D.C.App., 222 A.2d 848 (1966); Groomes v. United States, D.C.Mun.App., 155 A.2d 73 (1959). See also State v. Morton, 4 Conn.Cir. 681, 238 A.2d 814 (1967).